Title: Thomas Jefferson to William C. C. Claiborne, 20 April 1812
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          
               
               You will probably some time ago have seen in the newspapers that the suit of Edward Livingston against me for maintaining the public possession of the Batture of New Orleans has been dismissed by the District court of the US. at Richmond for want of jurisdiction. my wish was that it should have been tried on it’s merits, that the public might have seen thro’ that medium that the transaction complained of was one of duty as
			 well as of right. but the court, as I presume thought it wrong to give their time to the discussion of a title to lands not within their jurisdiction.
			
			
			
			 
              
			
			
			
			 
               
			 to supply therefore the information which cannot now be passed through that channel, I have published the state of the case as prepared for the use of my counsel, and which I communicated to you
			 when
			 I had the pleasure of recieving you here. had the trial proceeded the questions would have been more ably developed by them. indeed the Jurists of Orleans had left little to be added; and on the
			 whole I trust there will be but one opinion on the case. I inclose a copy of my view of it for yourself, and two others which I pray you to present to the Speakers of the two branches of your legislature, in their private, and not in their official capacities, the
			 subject not being before their houses. it is offered merely as an evidence of my sincere zeal for whatever concerns that interesting country.
			 Accept for yourself the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        